Trippe, Judge.
The Constitution of the United States grants the power to Congress to establish “uniform laws on the subject of bankruptcies throughout the United States.” Congress has exercised this power and enacted a general bankrupt law for the United States. The State Courts will not grant an injunction restraining a party from applying for the benefit of that Act. No precedent or reason for the exercise of such a power by a State Court was shown in the argument. In truth, all anal- - agous precedents and authorities are to the contrary. The *386fact, that under the bankrupt law, the applicant may have rights that he could not secure under the State law, furnishes no ground. A State may not discharge a debtor from all liability for his debts, whilst that is one of the chief objects of a bankrupt law, and the special object of the debtor who seeks the benefit of tbe Act. The judgment of the Chancellor, so far as the injunction operates to restrain Fillingin from making application for the benefit of the bankrupt law, is reversed.
The bill charges the insolvency of Fillingin and wife. The facts are more fully set out iu the case of Gunn et al. vs. Thornton et al., decided at the present term. That case and this were brought up by separate bills of exceptions sued out from tbe decision of the Chancellor, made upon the same bill for injunction, filed at tbe instance of the defendant in error. The parties to both cases were all parties to the same proceedings below, and that case is referred to for a fuller statement of the facts on this point.
We think the Chancellor committed no error in granting the injunction, so far as it restrains Fillingin and wife from collecting the note given by Thornton for a portion of the purchase money of the homestead.
Injunction modified.